DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher Thomas on 02/17/2021.

	The application has been amended as follows:

In the claims filed on 11/16/2020:
In claim 1 at line 9, please delete the word(s) “the” before the word(s) “reduced oxygen”.
In claim 3 at line 1, please delete the word(s) “the”, and insert the word(s) --a-- before the word(s) “concentration”.
In claim 4 at line 2, please delete the word(s) “the”, and insert the word(s) --a-- before the word(s) “passage”.
In claim 4 at line 2, please insert the word(s) --the-- before the word(s) “metal ions”.


Allowable Subject Matter
Claims 1, 3-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a 

Regarding claim 1, YAMAGUCHI (US 20130309581 A1) teaches the state of the art of an air battery comprising a cell, a gas diffusion tank, a connector, and an electrolyte.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the reduced oxygen and metal ions in the electrolyte form metal-oxygen products in the gas diffusion tank, and the redox molecules flow back to the current collector after the reduction reaction”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726